Filed 12/28/22 P. v. Evans CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                B314863

         Plaintiff and Respondent,                         (Los Angeles County
                                                           Super. Ct. No. BA371243)
         v.

JAMES EVANS, JR.,

         Defendant and Appellant.




     APPEAL from an order of the Superior Court of Los
Angeles County, Andrew G. Liu, Judge. Affirmed.

         Grenville Pridham for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Daniel C. Chang and Heidi Salerno, Deputy
Attorneys General, for Plaintiff and Respondent.
      Defendant and appellant James Evans, Jr. (defendant),
appeals from the denial of his petition for vacatur of his murder
conviction and for resentencing under Penal Code former section
1170.95, now section 1172.6.1 Defendant contends he made a
prima facie showing of eligibility for relief under that statute,
which required the court to issue an order to show cause and hold
an evidentiary hearing. We find no error and affirm the order.

                           BACKGROUND
       After a joint trial defendant and codefendant Chernoby
Russell were convicted in 2012 of first degree murder (§ 187,
subd. (a)), and willful, deliberate, and premeditated attempted
murder (§§ 664/187). The jury found true firearm and gang
allegations. Defendant was sentenced to a term of 75 years to life
in prison. We affirmed the judgment on direct appeal in People v.
Russell (Feb. 5, 2014, B243631) (nonpub. opn.).
       In July 2019 defendant filed a petition pursuant to section
1172.6, alleging that the filing against him allowed the
prosecution to proceed under a theory of felony murder or murder
under the natural and probable consequences doctrine, and he
was convicted at trial of murder under one of those theories. In

1      Effective June 30, 2022, Penal Code section 1170.95 was
renumbered section 1172.6, with no significant change in text.
(Stats. 2022, ch. 58, § 10.) For the sake of simplicity, we will
refer to the section by its new numbering only.
      All further unattributed code sections are to the Penal Code
unless otherwise stated.
       Although section 1172.6 now extends resentencing relief to
eligible persons convicted of attempted murder, defendant has
not asked this court to consider his attempted murder conviction.




                                 2
addition, the petition alleged that defendant was not the actual
killer, did not aid and abet the actual killer with intent to kill,
was not a major participant in the underlying felony or act with
reckless indifference to human life during the commission of the
felony, and that the victim was not a peace officer. Defendant
requested appointment of counsel.
       The trial court appointed counsel, the prosecution filed a
response, and after defendant retained private counsel, the court
heard argument from both sides. On July 14, 2021, the court
issued an order denying the petition upon finding that defendant
was convicted either as the perpetrator or aider and abettor of
premeditated express malice murder or murder in the course of
discharging a firearm from a motor vehicle with the intent to kill.
       Defendant filed a timely notice of appeal from the court’s
order.

                            DISCUSSION
       Defendant contends that that he made a prima facie
showing of eligibility for relief under section 1172.6, and thus the
trial court erred in denying his petition without holding an
evidentiary hearing.
       Effective January 1, 2019, the Legislature passed Senate
Bill No. 1437 (2017-2018 Reg. Sess.) (Senate Bill 1437), amending
the laws pertaining to felony murder and murder under the
natural and probable consequences doctrine, “to ensure that
murder liability is not imposed on a person who is not the actual
killer, did not act with the intent to kill, or was not a major
participant in the underlying felony who acted with reckless
indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f).)
This provision “bars a conviction for first or second degree




                                 3
murder under a natural and probable consequences theory.”
(People v. Gentile (2020) 10 Cal.5th 830, 846 (Gentile).) The
Legislature also added what is now section 1172.6, which
provides a procedure for persons convicted of murder to seek
retroactive relief if they could not be convicted under sections 188
and 189 as amended effective January 1, 2019. (People v. Lewis
(2021) 11 Cal.5th 952, 957 (Lewis).) The Legislature later
expanded the eligibility provisions to persons convicted of
attempted murder “or other theory under which malice is
imputed to a person based solely on that person’s participation in
a crime.” (§ 1172.6, subd. (a); Stats. 2021, ch. 551, § 2.)
       In seeking relief, it is the petitioner’s burden make a prima
facie showing that he “‘could not [presently] be convicted of first
or second degree murder because of changes to Section 188 or
189’” made by Senate Bill 1437. (People v. Farfan (2021) 71
Cal.App.5th 942, 954, italics added; see § 1172.6, subds. (a)(3) &
(c).) Senate Bill 1437 amended section 188, subdivision (a)(3) to
require that a principal in a crime must be found to have acted
with malice aforethought to be convicted of murder. (See Stats.
2018, ch. 1015, § 2.) Thus express malice murder and directly
aiding and abetting a murder with intent to kill remain valid
bases of liability for murder under the amendments to the
murder laws. (Gentile, supra, 10 Cal.5th at p. 848.)2 Under
section 189, it remains the law that murder perpetrated by
means of discharging a firearm from a motor vehicle is murder in
the first degree if done with the intent to kill. (§ 189, subd. (a).)


2    Directly aiding and abetting attempted murder also
remains a valid theory for conviction. (People v. Coley (2022) 77
Cal.App.5th 539, 548.)




                                  4
       During the prima facie review, if the record of conviction
contains facts refuting the allegations made in the petition as a
matter of law, no prima facie showing can be made, and the
petition is properly denied. (Lewis, supra, 11 Cal.5th at p. 971.)
For example, where no jury instructions were given regarding
felony murder or the natural and probable consequences doctrine,
a petitioner is ineligible for relief as a matter of law. (People v.
Daniel (2020) 57 Cal.App.5th 666, 677.)3
       Here, the trial court reviewed documents from the record of
conviction that the court deemed relevant, “including but not
limited to, the preliminary hearing transcript, the trial
transcript, and the transcript from the sentencing hearing in this
case.” The court found that the jury was not instructed under a
theory of natural and probable consequences; and the court
concluded the record of conviction established that defendant was
“convicted in this case under either a theory of willful, deliberate
and premeditated murder, or a theory of felony murder for the
crime of discharge of a firearm from a motor vehicle which
requires an intent to kill on behalf of the perpetrator.”4


3     In his opening brief statement of the case, defendant claims
that at his trial the prosecutor argued both defendants either
personally or as an aider and abettor committed the murder and
attempted murder and did so willfully, deliberately and with
premeditation, or they personally or as an aider and abettor
committed the murder by means of the discharge of a firearm
from a motor vehicle. Defendant admits the jury was instructed
with the above theories and was not instructed as to the natural
and probable consequences theory.
4     The trial court was mistaken regarding a felony-murder
theory as there were no felony-murder instructions; nor was
there an underlying felony other than murder and thus no




                                 5
       The jury instructions from the trial and the verdicts are
included in the current record on appeal. Defendant’s jury was
not instructed with CALCRIM No. 403 or any other instruction
regarding the natural and probable consequences doctrine. Nor
was the jury given the felony-murder instructions, CALCRIM
Nos. 540A (where defendant allegedly caused the death) or 540B
(where a coparticipant allegedly caused the death). Rather, the
instructions given included CALCRIM No. 520, which instructed
that to find defendant guilty of murder the jury must find that he
acted with express or implied malice, which the instruction
defined, and added, “If you decide that the defendant committed
murder, you must then decide whether it is murder of the first or
second degree.” This was followed by CALCRIM No. 521, which
instructed that murder was of the first degree if it was willful,
deliberate and premeditated or was committed by means of
discharge of a firearm from a vehicle. CALCRIM No. 521 also
instructed the jury that “willfully” in the phrase means with the
intent to kill. Next CALCRIM No. 548 was given, which
instructed the “defendants have been prosecuted for murder
under two theories: (1) malice aforethought [defined in No. 520],
and (2) murder by means of discharge of a firearm from a
vehicle.” In sum, the jury was instructed to first find defendant
guilty or not guilty of murder and then, if guilty, to determine the
degree of murder based on one of two theories, premeditation and
deliberation or shooting from a motor vehicle with the intent to
kill. The verdict form confirms that the jury did just that, by



requirement under the current murder laws to prove that
defendant acted with reckless indifference to human life, as
defendant suggests here. (See § 189, subd. (e).)




                                 6
stating in relevant part: “We, the Jury . . . find [defendant] guilty
of the crime of MURDER . . . .” Below that, the verdict states:
“We further find the murder was of the First Degree.”
       We conclude that as no jury instructions were given at
defendant’s trial regarding felony murder or the natural and
probable consequences theory and the jury found that defendant
harbored a premeditated intent to kill, he is ineligible for relief
under section 1172.6 as a matter of law. (See Gentile, supra, 10
Cal.5th at p. 848; People v. Daniel, supra, 57 Cal.App.5th at
p. 677.)5
       Although defendant has acknowledged the state of the
record, he contends that he is eligible for resentencing because
there was no evidence at trial that he was the actual killer or
that he agreed to kill someone, and there was no finding that he
was a major participant in the underlying felony who acted with
reckless indifference to human life. Defendant suggests that
there was no evidence that he harbored actual malice and that
malice was imputed to him solely because he participated in the
shooting. He argues he thus made a prima facie showing that he
was eligible for relief. (See § 1172.6, subd. (a).)
       Both defendant and the People quote from the appellate
opinion People v. Russell, supra, B243631.6 As relevant here, the



5      Despite the trial court’s comment that there was a felony-
murder instruction, the court’s ruling that defendant was
ineligible for relief is correct and is thus affirmed. (See People v.
Smithey (1999) 20 Cal.4th 936, 972 [ruling correct on the law is
affirmed regardless of lower court’s reasoning].)
6     Defendant has not filed a reply brief. His opening brief
does not cite to the source of the summary of facts, but they




                                  7
opinion notes that defendant was a passenger in a car with
windows down, occupied by a driver and another passenger,
when the car made a U-turn near a group of young people and
pulled alongside them. Then, one or both the passengers opened
fire at the group through a car window or windows, striking two
of them, one fatally. There were thus two passengers in the car
and defendant has admitted that he was one of them. The jury
was instructed with CALCRIM No. 401 that to be guilty as an
aider and abettor, the defendant must have known and shared
the actual perpetrator’s intent in committing the crime. Thus, in
finding the crime intended by the actual perpetrator was first
degree murder, the jury found that the crime was either
committed with express malice murder or it was murder
perpetrated by means of shooting from a moving vehicle with the
intent to kill; and whether defendant was the actual shooter or
the shooter’s aider and abettor, he harbored an intent to kill.
       In essence, defendant’s claim is that the trial evidence was
insufficient to convict him of first degree murder. “‘The purpose
of section [1172.6] is to give defendants the benefit of amended
sections 188 and 189 with respect to issues not previously
determined, not to provide a do-over on factual disputes that
have already been resolved’”; thus, defendant may not relitigate
the sufficiency of the evidence to support a guilty verdict in the
prima facie stage of a section 1172.6 proceeding. (People v.
Farfan, supra, 71 Cal.App.5th at p. 947.) We thus do not
consider defendant’s claim that substantial evidence does not
support his conviction.


appear to come from the appellate opinion in People v. Russell,
supra, B243631.




                                 8
                         DISPOSITION
      The order of the superior court denying defendant’s petition
for vacatur and resentencing is affirmed.


                                    ________________________
                                    CHAVEZ, J.

We concur:


________________________
LUI, P. J.


________________________
BENKE, J.*




*      Retired Associate Justice of the Court of Appeal, Fourth
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                9